Citation Nr: 1502149	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  13-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts with macular degeneration, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for stage III kidney disease, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a heart disorder, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D.J.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

In August 2014, the Veteran submitted additional evidence and argument in support of his claims with a waiver of RO review.  38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is a radiation-exposed veteran under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3). 

2.  The Veteran's coronary artery disease, hypertension, atrial fibrillation, chronic kidney disease, and lung nodules are not radiogenic diseases listed in 38 C.F.R. § 3.309 or 38 C.F.R. § 3.311. 

3.  There is no probative evidence of record showing that the Veteran's heart disability was caused by or incurred during active duty service.

4.  There is no probative evidence of record showing that the Veteran's kidney disease was caused by or incurred during active duty service.

5.  There is no probative evidence of record showing that the Veteran's respiratory disorder was caused by or incurred during active duty service.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in active duty service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2014).

2.  Kidney disease was not incurred in active duty service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2014).

3.  A respiratory disorder was not incurred in active duty service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA medical treatment records have been obtained; he has not identified any pertinent private medical records pertinent to these claims.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's service treatment records are not of record, as the RO determined in May 2012 that they were destroyed in the National Personnel Records Center's (NPRC) 1973 fire at their St. Louis, Missouri facility.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Although the Veteran was not afforded a VA examination with regard to his claims for entitlement to service connection, examinations were not warranted in this case.  There is no probative evidence in the claims file which suggests that the Veteran's kidney disease, respiratory disorder, or heart disorder may be related to his active duty service, to include his in-service exposure to ionizing radiation.  Accordingly, VA examinations were not warranted in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran contends that his kidney disease, respiratory disorder, and heart disorder were caused by his in-service exposure to ionizing radiation.  

Initially, the Board observes that the Veteran's exposure to ionizing radiation is conceded, as the Defense Threat Reduction Agency (DTRA) confirmed in May 2012 that the Veteran was a confirmed participant of U.S. atmospheric nuclear testing.  

Additionally, the medical evidence in the claims file reveals diagnoses of coronary artery disease, hypertension, atrial fibrillation, and stage III chronic kidney disease.  Further, a July 2014 computed tomography scan (CT) of the lungs revealed lung nodules which did "not indicate a concern for malignancy."

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii) (2014).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period for Operation CROSSROADS means the period of July 1, 1946 to August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

As noted above, the DTRA confirmed that the Veteran participated in U.S. atmospheric nuclear testing during his active duty service.  Accordingly, the Veteran meets the criteria to establish that he is a radiation-exposed veteran.  However, coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, and lung nodules without evidence of cancer are not among the specific listed diseases eligible for the service connection presumption under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  Accordingly, service connection under the first theory of entitlement is not warranted.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. 

38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service. 38 C.F.R. § 3.111(b).

In this case, although the evidence shows that the Veteran was exposed to ionizing radiation, as discussed above, the Veteran's coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, and lung nodules are not among the diseases considered radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Absent evidence that the Veteran developed a "radiogenic disease," referral to the VA Undersecretary for Benefits for these disabilities is not required, and service connection is not warranted under the second avenue of recovery.  See 38 C.F.R. §§ 3.311(b). 

Regarding the third avenue of recovery, the Veteran may also establish service connection for his heart disease, kidney disease, or lung disease directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303. 

Although the Veteran's service treatment records are not available, during his August 2014 hearing before the Board, he testified that he did not develop kidney disease or heart disease until 2003, and there is no evidence of a respiratory disorder until 2014, many years after his discharge from service.

As noted above, the DTRA has confirmed the Veteran's reports of exposure to ionizing radiation.  In that regard, in a May 2012 letter, the DTRA explained that the Veteran was a confirmed participant of U.S. atmospheric nuclear testing and that he could have received doses of radiation not more than 16 rem of external gamma and 0.5 rem of external neutron.  Total skin dose to any skin area (beta plus gamma) was not more than 550 rem. 

In support of his claim, the Veteran submitted an internet webpage from the Environmental Protection Agency regarding the health effects of radiation exposure.  The article notes that exposure to ionizing radiation causes stochastic and non-stochastic health effects.  Non-stochastic health effects appear in cases of exposure to high levels of radiation and become more severe as the exposure increases.  Non-stochastic health effects were noted to include burns, radiation sickness, and premature aging.  Radiation sickness was noted to include symptoms such as "nausea, weakness, hair loss, skin burns or diminished organ function."

After a thorough review of the evidence of record, the Board concludes that service connection for a heart disorder, kidney disease, and a respiratory disorder is not warranted on a direct basis, as there is no probative evidence of record relating these disorders to the Veteran's in-service exposure to ionizing radiation.  Additionally, there is no competent evidence linking the Veteran's coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, or lung nodules with any other incident of service.

The evidence of record reflects current diagnoses of coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, and lung nodules.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, as discussed above, the Veteran's exposure to ionizing radiation during service has been confirmed by the DTRA.  

There is no medical evidence of record linking the Veteran's coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, or lung nodules to his in-service exposure to ionizing radiation.  

The Board acknowledges the EPA article submitted by the Veteran in support of his claims.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the webpage submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Moreover, the article merely mentions that diminished organ function is a symptom of radiation sickness - it does not state that any of the Veteran's diagnosed disabilities of coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, or lung nodules have been associated with exposure to ionizing radiation.  As such, the treatise evidence submitted by the Veteran is of no probative value.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert, 5 Vet. App. at 33; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board acknowledges the Veteran's contentions that his heart disease, kidney disease, and respiratory disorder are related to in-service exposure to ionizing radiation.  Although the Veteran might sincerely believe that his disorders are related to his radiation exposure during service, as a layperson, his statements are not competent evidence regarding the etiology of his coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, or lung nodules.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  While the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, or lung nodules, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In the absence of competent medical evidence linking the Veteran's coronary artery disease, hypertension, atrial fibrillation, stage III chronic kidney disease, or lung nodules to his active duty service, the criteria for service connection for a heart disability, kidney disease, and/or respiratory disorder are not warranted.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).



ORDER

Service connection for a heart disability is denied.

Service connection for a kidney disability is denied.

Service connection for a respiratory disability is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran alleges that he is entitled to service connection for bilateral cataracts with macular degeneration as a result of his in-service exposure to ionizing radiation.  During his August 2014 hearing before the Board, the Veteran testified that his eye problems started in 1969 and that he sought treatment at that time, but that his records are no longer available.  He also reported that he underwent diagnosis and treatment for his cataracts at the VA Medical Center in Minneapolis as well as the University of Minnesota.  Review of the record is silent for any of the Veteran's treatment records from the University of Minnesota.

Posterior subcapsular cataracts are listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2) (diseases that may be induced by ionizing radiation).  VA medical treatment reports reflect that the Veteran has been diagnosed with unspecified senile cataracts and senile macular degeneration.  The Board is unclear as to whether there exists a clinical basis to distinguish the Veteran's cataracts with macular degeneration from posterior subcapsular cataracts.  A clinical opinion in this regard would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all of the Veteran's treatment records regarding diagnosis and treatment for cataracts and macular degeneration from the Minneapolis VA Medical Center, as well as any associated outpatient clinics.  All attempts to obtain this evidence must be documented in the claims file by the RO.  

2.  Afford the Veteran an opportunity to identify any non-VA provider who has treated him for his cataracts and macular degeneration.  Request that the Veteran provide the required authorizations for all identified providers, to include the University of Minnesota.  Thereafter, obtain all identified records.  All actions to obtain these records should be documented in the claims file. 

3.  After completion of the above, the Veteran should be scheduled for a VA examination to determine the nature of the Veteran's cataracts with macular degeneration.  All indicated tests must be conducted.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's cataracts with macular degeneration may be clinically distinguished from posterior subcapsular cataracts.  Rationale must be provided for the opinion proffered. 

4.  The RO must then readjudicate the Veteran's claim, to include, if warranted, consistent with the procedures as outlined in 38 C.F.R. § 3.311, and refer the claim of entitlement to service connection for cataracts and macular degeneration to the Under Secretary for Benefits for consideration, as necessary.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


